Exhibit 10.2

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of June 28, 2018 (this “Agreement”), by and between
Helios and Matheson Analytics Inc., a Delaware corporation with offices located
at Empire State Building, 350 5th Avenue, New York, New York 10118 (the
“Company”) and the stockholder signatory hereto (the “Investor”).

 

WHEREAS, the Company and the Investor have entered into an Exchange Agreement,
dated as of June 28, 2018 (the “Exchange Agreement”), pursuant to which, among
other things, the Company has agreed to issue to the Investor Exchange Common
Shares (as defined in the Exchange Agreement) in exchange for the Existing
Warrants (as defined in the Exchange Agreement) in accordance with the terms of
the Exchange Agreement;

 

WHEREAS, on June 21, 2018, the Company and certain investors (the “June Buyers”)
entered into a securities purchase agreement (as amended prior to the date
hereof, the “June Securities Purchase Agreement”), pursuant to which such June
Buyers purchased, among other things, certain Notes (as defined in the June
Securities Purchase Agreement) (the “June Notes”). On January 11, 2018, the
Company and certain investors (the “January Buyers”) entered into a securities
purchase agreement (as amended prior to the date hereof, the “January Securities
Purchase Agreement”) pursuant to which, among other things, such January Buyers
purchased certain January Notes (as defined in the June Notes). On November 6,
2017, the Company and certain investors (each, a “November Buyer”) entered into
a securities purchase agreement (as amended prior to the date hereof), pursuant
to which, among other things, such November Buyers purchased certain November
Notes (as defined in the June Notes); and

 

WHEREAS, the Company desires, as a condition to the Company entering into the
Exchange Agreement and to consummate the transactions contemplated thereby
(collectively, the “Transaction”), that the Investor agree, and in order to
induce the Company to enter into the Exchange Agreement, the Investor has
agreed, to enter into this Agreement with respect to the Exchange Common Shares
and any other shares of Common Stock (as defined in the Exchange Agreement) now
owned and which may hereafter be acquired by the Investor and any other
securities of the Company (the “Other Securities”, and together with the
Exchange Common Shares, the “Investor Securities”), if any, which Investor is
currently entitled to vote, or after the date hereof becomes entitled to vote,
at any meeting of the shareholders of the Company.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I

VOTING AGREEMENT OF THE STOCKHOLDER

 

SECTION 1.01. Voting Agreement. Subject to the last sentence of this
Section 1.01, the Investor hereby agrees that at any meeting of the shareholders
of the Company, however called, and in any action by written consent of the
Company’s shareholders, the Investor shall vote the Investor Securities, which
Investor is currently entitled to vote, or after the date hereof becomes
entitled to vote, at any meeting of the shareholders of the Company: (a) in
favor of (i) the Shareholder Approval (as defined in the January Securities
Purchase Agreement), (ii) the Stockholder Resolutions (as defined in the January
Securities Purchase Agreement), (iii) an increase in the authorized shares of
the Company from 500,000,000 to 5,000,000,000 and (iv) a reverse stock split of
the Common Stock of the Company in the range of 1 share-for-2 up to a ratio of 1
share-for-250 shares; and (b) against any proposal or any other corporate action
or agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the
Transaction Documents (as defined in the June Securities Purchase Agreement) or
the Transaction Documents (as defined in the January Securities Purchase
Agreement) or which could result in any of the conditions to the Company's
obligations under the Transaction Documents (as defined in the June Securities
Purchase Agreement) or the Transaction Documents (as defined in the January
Securities Purchase Agreement), as applicable, not being fulfilled. The Investor
acknowledges receipt and review of a copy of the June Securities Purchase
Agreement, the January Securities Purchase Agreement, the Transaction Documents
(as defined in the June Securities Purchase Agreement) and the Transaction
Documents (as defined in the January Securities Purchase Agreement). The
obligations of the Investor under this Section 1.01 shall terminate immediately
following the occurrence of the Stockholder Approval (as defined in the January
Securities Purchase Agreement).

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Investor hereby represents and warrants to the Company as follows:

 

SECTION 2.01. Authority Relative to this Agreement. The Investor has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Investor and
constitutes a legal, valid and binding obligation of the Investor, enforceable
against the Investor in accordance with its terms, except (a) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws now or
hereafter in effect relating to, or affecting generally, the enforcement of
creditors’ and other obligees’ rights and (b) where the remedy of specific
performance or other forms of equitable relief may be subject to certain
equitable defenses and principles and to the discretion of the court before
which the proceeding may be brought.

 

SECTION 2.02. No Conflict. (a) The execution and delivery of this Agreement by
the Investor does not, and the performance of this Agreement by the Investor
shall not, (i) conflict with or violate any federal, state or local law,
statute, ordinance, rule, regulation, order, judgment or decree applicable to
the Investor or by which the Investor Securities owned by the Investor are bound
or affected or (ii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on any of the Investor
Securities owned by the Investor pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Investor is a party or by which the
Investor or the Investor Securities owned by the Investor is bound.

 



 2 

 

 

(b)       The execution and delivery of this Agreement by the Investor does not,
and the performance of this Agreement by the Investor shall not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental entity by the Investor.

 

SECTION 2.03. No Proxy. The Investor has not appointed or granted any proxy,
which appointment or grant is still effective, with respect to the Investor
Securities owned by the Investor.

 

ARTICLE III

COVENANTS

 

SECTION 3.01. No Disposition or Encumbrance of Stock prior to Record Date. At
any time on or prior to the record date for the Stockholder Meeting (as defined
in the January Securities Purchase Agreement), the Investor hereby covenants and
agrees that the Investor shall not offer or agree to sell, transfer, tender,
assign, hypothecate or otherwise dispose of, grant a proxy or power of attorney
with respect to, or create or permit to exist any security interest, lien,
claim, pledge, option, right of first refusal, agreement, limitation on the
Investor’s voting rights, charge or other encumbrance of any nature whatsoever
(“Encumbrance”) with respect to the Exchange Common Shares, directly or
indirectly, or initiate, solicit or encourage any person to take actions which
could reasonably be expected to lead to the occurrence of any of the foregoing;
provided, that nothing herein shall prohibit (I) the Investor from using any
Investor Securities to cover Short Sales (as defined in Regulation SHO) of the
Investor (or any of its affiliates) outstanding as of the date of this
Agreement, (II) the lending by the Investor (or its designee) of any of the
Investor Securities to any person, or (III) the pledging by the Investor (or its
designee) of any of the Investor Securities to any person.

 

SECTION 3.02. Company Cooperation. The Company hereby covenants and agrees that
it will not, and the Investor irrevocably and unconditionally acknowledges and
agrees that the Company will not (and waives any rights against the Company in
relation thereto), recognize any Encumbrance or agreement (other than this
Agreement) on any of the Exchange Common Shares subject to this Agreement.

 

ARTICLE IV

MISCELLANEOUS

 

SECTION 4.01. Further Assurances. The Investor shall execute and deliver such
further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

 

SECTION 4.02. Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Investor (other than the Securities Purchase
Agreement and the other Transaction Documents) with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, among the Company and the Investor with respect to the subject
matter hereof.

 



 3 

 

 

SECTION 4.03. Amendment. This Agreement may not be amended except by an
instrument in writing signed by the parties hereto.

 

SECTION 4.04. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

SECTION 4.05. Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Borough of Manhattan in the City of New York, New York, for the adjudication
of any dispute hereunder or in connection herewith or under any of the other
Transaction Documents or with any transaction contemplated hereby or thereby,
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The parties consent to the jurisdiction and venue of the foregoing
courts and consent that any process or notice of motion or other application to
any of said courts or a judge thereof may be served inside or outside the State
of New York or the Southern District of New York by registered mail, return
receipt requested, directed to the party being served at its address set forth
in the Securities Purchase Agreement (and service so made shall be deemed
complete three (3) days after the same has been posted as aforesaid) or by
personal service or in such other manner as may be permissible under the rules
of said courts. Each of the Company and the Investor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action, or proceeding brought
in such a court and any claim that suit, action, or proceeding has been brought
in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

SECTION 4.06. Termination. This Agreement shall automatically terminate
immediately following the occurrence of the Shareholder Approval (as defined in
the January Securities Purchase Agreement).

 

[The remainder of the page is intentionally left blank]

 



 4 

 

 

IN WITNESS WHEREOF, the Investor and the Company have duly executed this Voting
Agreement as of the date first written above.

 

  HELIOS AND MATHESON ANALYTICS INC.       By:        Name: Theodore Farnsworth
    Title:   Chief Executive Officer       INVESTOR:       By:       Name:    
Title:

 

 

 



 

